DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 

Status of Claims
Claims 1-11 and 13 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 11/25/2020 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 11/25/2020 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.

Examiner respectfully disagrees. A blind acquisition process is not a technical problem/endeavor. It is purely a commercial endeavor of a process to select a winning bid without knowing the identity of the bidder to prevent a biased decision. Blind selection is an abstract idea that is unrelated to any technology. Furthermore, increasing the accuracy of determining vendors is also unrelated to technology, and is wholly a commercial endeavor of identifying vendors. There are no changes or improvements to any computer components, but merely implements the abstract commercial process onto a computer, and has no application to technology. The use of a processor merely executes an algorithm to perform the abstract idea and provides the general link to a computer environment, and the instant claims can be performed without it.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 11/25/2020 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. The combination of references is large enough such that it would require substantial reconstruction based on improper hindsight bias.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-11 and 13 are directed to a method, which is a process. Therefore, claims 1-11 and 13 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations reciting the abstract idea of conducting a blind reverse auction for medical devices:
receiving a medical procedure identifier from a medical provider; 
determining at least one medical device associated with the medical procedure identifier; 
transmitting at least one device identifier corresponding to the at least one medical device to the medical provider; 
receiving a device selection from the medical provider, wherein the device selection identifies at least one selected medical device corresponding to the at least one device identifier; 
identifying a plurality of that can supply the at least one selected medical device; 
comparing device attributes of the at least one selected medical device provided by each of the plurality of vendors;
notifying a subgroup of the plurality of vendors of the at least one selected medical device based on comparing the device attributes; 
receiving a plurality of offers from the plurality of vendors, each offer of the plurality of offers comprising device information identifying at least one offered medical device and price information identifying a cost for the at least one offered medical device; 
selecting a single winning vendor from the subgroup of the plurality of vendors based at least in part on the price information of each offer, wherein the medical provider is blinded from the selecting step; and 
transmitting instructions to the winning vendor to supply the at least one offered medical device to the medical provider, wherein the cost for the at least one offered medical device is based at least in part on the price information.

The recited limitations above set forth the process for a blind reverse auction of medical devices. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as:
a bidding service processor;
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Representative claim 1 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving a medical procedure identifier…, etc.), performing repetitive calculations (determining at least one medical device associated with the medical procedure identifier…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 6 (method) and independent claim 13 (method), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 6 and 13 remain only broadly and generically defined, 

Dependent claims 2-5 and 7-12 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for a blind reverse auction for medical equipment. Thus, each of claims 2-5 and 7-12 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-5 and 7-12 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 6, and 13.

Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of the Applicant’s invention.

The most pertinent prior art made of record include Thomas (US 20130325645 A1), Miklautcsh (US 20140236608 A1), Okazaki (JP 2012-033199), Grindlesperger (US 7,451,106 B1), and PTO-892 Reference U.

Thomas discloses a system for semi-anonymous transaction where businesses respond to customer requests by sending anonymous supply offers from which the customer can select from. The system identifies businesses that provide the requested product/service, and the businesses provide an offer to provide the product/service from which the customer can select a business. However, Thomas does not disclose where a medical procedure identifier is received to determine a medical device, a device identifier, or comparing attributes of the devices.

Miklautcsh discloses a system for providing a medical device sample to a medical professional for a procedure. A medical procedure code is received from the hospital, which is used to identify the proper medical device. However, Miklautcsh does not disclose transmitting the device identifier to the medical professional or comparing attributes of the devices.

Okazaki discloses a system for providing information of medical devices of various manufacturers based on a request of a medical professional. However, Okazaki does not disclose the comparison of the attributes of the devices.



PTO-892 Reference U discloses a method of improving efficiency of medical device management, practiced by Italy in particular. The administrator is allowed to buy a particular device after receiving offers from different suppliers where the offers are compared for prices and technical performance based on physician needs. The technical specifications can also be used as a pre-qualification for the bidders. However, PTO-892 Reference U does not disclose where the bids do not include the identity of the suppliers.

In addition, Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand for the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modifications of the references to a persons of ordinary skill in the art.
Notably, however, the claims remain rejected under 35 U.S.C. 101 as detailed above. These rejections must also be overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J KANG/Examiner, Art Unit 3625    

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625